Title: To Thomas Jefferson from George Clinton, 20 January 1804
From: Clinton, George
To: Jefferson, Thomas


               
                  Dear Sir 
                  Albany January 20th. 1804.
               
               I am highly gratified by the generous and very friendly Sentiments expressed in your Letter of the 31st: of last Month—It was far from my Intention however to have given you the trouble of replying to the one I addressed to you.
               I most sincery wish the pleasing hope you cherish of the increase of republicanism may be realized in its full extent; but candor oblidges me to confess that my expectations are less sanguine. this difference may be owing to the despondency incident to old Age and ill health and I shall rejoice to find myself misstaken—I calculate little upon the Return of deserters at this late Hour, shou’d they come back it will be from interested Motives, and tho they may increase our Numbers they will add nothing to our strength and by deceiving us into a false calculation of our Force our exertions will be relaxed—If this shoud be the Case their return will be an Injury—The prevailing Itch for Office threatens much Danger from the discord which competions always occasion; besides everyone of this numerous & sordid Tribe of Office Hunters has, in his own Opinion, a strong Claim to the favours of Government either for what he has done, said or Thought—They cannot (& ought not) all be gratified and disapointment will put an end to their patriotism—In this State we are however at present able to effect any good Thing we please to undertake and as it is uncertain how long this may be the Case it will be wise in us to embrace this favourable Juncture & fill the important Office I now hold with some suitable Character not so far advanced in Years and enjoying a better share of health—Under this impression it is my Intention to decline a reelection—prudential Considerations however forbid publishing this determination at present—The partiality of my Friends who overrate my Services & personal influence will I am apprehensive be opposed to this Measure, but as they must be sensible that my health (delicate at best) is impaired, by the incessant Care & confinement which the Duties of this Office impose on me—I flatter myself this will induce them to acquiese.
               I intreat you to be assured that when releived from Command, invalid as I am, I shall return to the Ranks and with unabated Zeal assist in defending the ground we have gained
               With high Respect & Esteem I am yours Sincerely
               
                  Geo: Clinton 
               
            